DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, et al. (US 9,713,900).

	In reference to Claim 1, Yamada discloses a substrate (a base material layer) with an inorganic substance layer on the resin mold (a surface shape body) with a pattern (4:17-25).
	Yamada does not specifically disclose a softening temperature of the surface shape body is higher than a softening temperature of the base material layer.
	It would have been obvious to one of ordinary skill in the art for the substrate to be made of polyimide film (4:46-52) and the inorganic substance layer to be made of silicon dioxide (7:38-39) with the softening temperature of polyimide being about 221-260°C and silicon dioxide being about 1710°C.  Examiner is interpreting the substrate to have a lower softening temperature than the inorganic substance layer.

	In reference to Claim 2, Yamada discloses the mold of Claim 1, as described above.
	Yamada discloses the substrate (base material layer) is flexible (4:57-67 and 13:61-65).

	In reference to Claim 3, Yamada discloses the mold of Claim 1, as described above.
	Yamada discloses the inorganic substance layer (surface shape body) and the substrate (base material layer) have a resin layer (10:7-8) between them for improved adhesion and releasability (3:27-34).

	In reference to Claim 4, Yamada discloses the mold of Claim 1, as described above.
	Yamada discloses a mold release agent layer to help release but not affect the precision of the pattern or edges (3:27-42).

	In reference to Claim 5, Yamada discloses the mold of Claim 1, as described above.
	Yamada discloses an inorganic substance layer on the resin mold (a surface shape body) (4:17-25).

	In reference to Claim 6, Yamada discloses the mold of Claim 1, as described above.
	Yamada discloses the substrate (base material layer) has suitable flexibility for wrapping the mold around a roll (4:64-67).  Examiner is interpreting this to mean the claim requirement of an elongation percentage of 10 % or more, because Applicant describes “sufficient elongation percentage (e.g. 10% or more) to deform in conformity with the shape of the three-dimensional formation object” (Applicant’s PG Pub [0062]).

	In reference to Claim 7, Yamada discloses the mold of Claim 1, as described above.
	Yamada discloses the substrate (base material layer) has suitable flexibility for wrapping the mold around a roll (4:64-67).  Table 1 describes the pattern with a nm thickness, and the curvature around a roll would be more than a nm thickness, therefore Examiner is interpreting the replica master mold has a curved surface whose curvature radius is greater than a height of the fine irregular pattern.

Response to Arguments
Applicant’s arguments, see Remarks, filed March 11, 2022, with respect to the rejection(s) of Claim 1 under Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamada.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742